               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH L. FREEMAN, JR.,               :    CIVIL ACTION
                                      :    NO. 19-cv-05699
          Plaintiff,                  :
                                      :
     v.                               :
                                      :
EARLY WARNING SERVICES, LLC,          :
                                      :
          Defendant.                  :

                          M E M O R A N D U M


EDUARDO C. ROBRENO, J.                            March 9, 2020


          Before the Court is the motion to dismiss filed by

Defendant Early Warning Services. The Court will grant the

motion as it concludes it lacks subject matter jurisdiction and

the complaint fails to adequately state a claim upon which

relief can be granted.

I.   FACTS AND PROCEDURAL HISTORY

          Plaintiff asserts that Defendant violated the Fair

Credit Reporting Act(“FCRA”), 15 U.S.C. §§ 1681, et seq. and the

Fair and Accurate Credit Transaction Act of 2003 (“FACTA”), PL

108–159, December 4, 2003, 117 Stat 1952. Plaintiff requested

that Defendant (a consumer reporting agency) send him in the

mail his credit report and asked that Defendant redact the first

five digits of his social security number. Defendant sent

Plaintiff his report but did not redact his social security

numbers in violation of 15 U.S.C. § 1681g(a)(1)(A). Plaintiff
alleges that he was injured because he is now afraid to request

his credit report through the mail in the future since

Defendant, in responding to the request, may again not redact

his social security numbers. Plaintiff fears this hypothetical

future report may get delivered to the wrong house or someone

may sift through his trash and get access to the report. There

is no allegation that anyone other than Plaintiff saw the report

which spawned this action.

           Defendant removed the case from the Montgomery County

Court of Common Pleas on December 3, 2019. Defendant has moved

to dismiss the complaint pursuant to Federal Rule of Civil

Procedure 12(b)(1) and (b)(6) claiming the Court lacks subject

matter jurisdiction and the complaint fails to state a claim

upon which relief can be granted.

II.   LEGAL STANDARD

           When a defendant challenges whether the facts as

pleaded in a complaint create Article III standing pursuant to

Federal Rule of Civil Procedure 12(b)(1), it is considered a

facial challenge. Kamal v. J. Crew Grp., Inc., 918 F.3d 102, 109

(3d Cir. 2019). In regards to a facial standing challenge,

general allegations in the complaint of an injury-in-fact are

adequate as long as the complaint “‘clearly and specifically

set[s] forth facts sufficient to satisfy’ Article III.” Id.

(quoting Reilly v. Ceridian Corp., 664 F.3d 38, 41 (3d Cir.


                                 2
2011)). The court must construe the alleged facts in the light

most favorable to the nonmoving party. Constitution Party of Pa.

v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014).

           A party may also move to dismiss a complaint for

failure to state a claim upon which relief can be granted. Fed.

R. Civ. P. 12(b)(6). When considering such a motion, the Court

must “accept as true all allegations in the complaint and all

reasonable inferences that can be drawn therefrom, and view them

in the light most favorable to the non-moving party.”

DeBenedictis v. Merrill Lynch & Co., 492 F.3d 209, 215 (3d Cir.

2007) (internal quotation marks omitted).

          To withstand a motion to dismiss, the complaint’s

“[f]actual allegations must be enough to raise a right to relief

above the speculative level.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007). The pleadings must contain sufficient

factual allegations so as to state a facially plausible claim

for relief. See, e.g., Gelman v. State Farm Mut. Auto. Ins. Co.,

583 F.3d 187, 190 (3d Cir. 2009). “A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (quoting

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)).

          In deciding either a facial Rule 12(b)(1) or Rule

12(b)(6) motion, the Court limits its inquiry to the facts


                                3
alleged in the complaint, documents that are attached to,

integral to, or explicitly relied upon in the complaint, and

matters of public record. See Aichele, 757 F.3d at 358 (“[A]

facial [Rule 12(b)(1)] attack calls for a district court to

apply the same standard of review it would use in considering a

motion to dismiss under Rule 12(b)(6)”); In re Asbestos Prod.

Liab. Litig. (No. VI), 822 F.3d 125, 133 n.7 (3d Cir. 2016)

(regarding Rule 12(b)(6)); Pension Benefit Guar. Corp. v. White

Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)

(regarding Rule 12(b)(6)). 1

III. DISCUSSION

     A.   Rule 12(b)(1)

          Defendant first claims the Court lacks subject matter

jurisdiction because Plaintiff lacks Article III standing.

          To have standing to bring a suit in federal court, a

plaintiff must prove: (1) an injury-in-fact, (2) fairly

traceable to the challenged conduct, (3) that is likely to be

redressed by a favorable judicial decision. Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1547 (2016).

          The issue here is whether there is an injury-in-fact.

To establish injury-in-fact, “a plaintiff must show that he or

she suffered an invasion of a legally protected interest that is




1         As a result, the Court has not considered the
extraneous information attached to Plaintiff’s response.
                                4
concrete and particularized and actual or imminent, not

conjectural or hypothetical.” Id. at 1548 (internal quotation

marks omitted). “Article III standing requires a concrete injury

even in the context of a statutory violation. For that reason,

[a plaintiff] could not, for example, allege a bare procedural

violation, divorced from any concrete harm, and satisfy the

injury-in-fact requirement of Article III.” Id. at 1549; In re

Nickelodeon Consumer Privacy Litig., 827 F.3d 262, 274 (3d Cir.

2016) (providing that a plaintiff cannot “treat a ‘bare

procedural violation ... [that] may result in no harm’ as an

Article III injury-in-fact” (quoting Spokeo, 136 S. Ct. at

1550)).

          However, while “[a] violation of one of the FCRA’s

procedural requirements may result in no harm,” a statutory

procedural rights violation “can be sufficient in some

circumstances to constitute injury in fact. In other words, a

plaintiff in such a case need not allege any additional harm

beyond the one Congress has identified.” Spokeo, 136 S. Ct. at

1549-50. The Third Circuit has held repeatedly that disclosure

of private personal information to others can create a de facto

cognizable injury, without more. See In re Horizon Healthcare

Servs. Inc. Data Breach Litig., 846 F.3d 625, 629, 638–39 (3d

Cir. 2017) (“[W]ith the passage of FCRA, Congress established

that the unauthorized dissemination of personal information by a


                                5
credit reporting agency causes an injury in and of itself.”); In

re Nickelodeon, 827 F.3d at 274 (“Congress has long provided

plaintiffs with the right to seek redress for unauthorized

disclosures of information that, in Congress's judgment, ought

to remain private.”); In re Google Inc. Cookie Placement

Consumer Privacy Litig., 806 F.3d 125, 134 (3d Cir. 2015) (“[A]

plaintiff need not show actual monetary loss for purposes of

injury in fact. Rather, the actual or threatened injury required

by Art. III may exist solely by virtue of statutes creating

legal rights, the invasion of which creates standing. Sure

enough, the Supreme Court itself has permitted a plaintiff to

bring suit for violations of federal privacy law absent any

indication of pecuniary harm.” (internal citations and quotation

marks omitted)).

          Plaintiff relies on the same Third Circuit cases cited

above to support his argument. However, the facts of these cases

are easily distinguishable. In re Nickelodeon, 827 F.3d 262, and

In Re Google Cookie, 806 F.3d 125, involved the unauthorized

collection of private information, while In re Horizon

Healthcare, 846 F.3d 625, involved the unauthorized distribution

of private information to third parties. Here, Defendant did

disclose Plaintiff’s private information. However, that

information was disclosed only to Plaintiff, and there was no

disclosure to any third party.


                                 6
          The Third Circuit’s decision in Kamal, illustrates

this difference. The Third Circuit affirmed the dismissal of a

FCRA/FACTA complaint based on a store printing part of the

plaintiff’s credit card number on his receipt. 918 F.3d at 107-

09. The court concluded the plaintiff lacked standing because he

had no injury-in-fact, since, inter alia, the prohibited

information was not disclosed to a third-party. Id. at 114-15.

          Specifically, the Third Circuit explained that “[t]o

assess whether an intangible harm constitutes an injury in fact,

the Supreme Court directed courts to look both at the ‘judgment

of Congress’ and at history.” Id. at 110. Like in this case, the

Third Circuit concluded that because the plain statutory

language prohibited the conduct at issue (there, printing more

than the last five digits of a credit card number on a receipt,

here, failing to redact the first five number of the social

security number upon request), Congress had identified the

conduct as a violation. Id. at 113. However, the Kamal court

found that the harm alleged did not have a historical analog

because traditional privacy intrusion torts involve harm that

“transpires when a third party gains unauthorized access to a

plaintiff’s personal information.” Id. at 114.

          The Third Circuit further held that the technical

violation did not create a material risk of harm sufficient to

meet the concreteness requirement. Id. at 117. The court


                                7
rejected the plaintiff’s argument that there was a sufficient

material risk identity thieves could obtain discarded or lost

credit card receipts to commit fraud and theft, agreeing with

the district court that such a risk required a “highly

speculative chain of future events.” Id. at 116 (internal

quotation marks omitted).   Therefore, the court concluded that

the plaintiff lacked standing. Id. at 117.

          The salient issue in this case, therefore, is whether

Defendant disclosed Plaintiff’s private personal information to

third parties without authorization. If so, the Third Circuit

has made clear that such a disclosure creates a de facto injury.

However, Plaintiff has not alleged that anyone other than

himself had access to his unredacted social security number

printed on his credit report. Therefore, the violation alleged

is technical.

          In addition, Plaintiff has not articulated any

financial harm flowing from Defendant’s failure to redact, and

alleges only a fear of this happening again. In this case, this

particular incident has caused no harm and Plaintiff does not

allege that he fears this particular report could cause harm in

the future.

          Under these circumstances, the Court concludes that

Plaintiff has not suffered an injury-in-fact as there has been

no unauthorized disclosure of private information to third


                                 8
parties. Because Plaintiff’s social security number was not

disclosed to anyone else, Defendant has committed a mere

procedural or technical FCRA/FACTA violation by failing to

redact the numbers. Therefore, Plaintiff has not suffered a

concrete particularized harm. See id.; Baker v. Microbilt Corp.,

No. 4:14-CV-1109, 2016 WL 6585287, at *5 (M.D. Pa. Oct. 3,

2016), report and recommendation adopted, 2016 WL 6565941 (M.D.

Pa. Nov. 4, 2016) (dismissing an FCRA claim after finding the

plaintiff was relying on a mere procedural violation of failure

to redact his social security numbers without alleging any

particularized or concrete harm). 2

     B.   Rule 12(b)(6)

          The Court agrees with Defendant that Plaintiff’s

allegation of willful non-compliance with 15 U.S.C. §

1681g(a)(1)(A) is conclusory and not adequately pleaded under

Iqbal and Twombly because the complaint provides no factual

basis for the bald assertion. Therefore, independently, the




2         The Court further concludes that the risk of harm
alleged by Plaintiff is too speculative and hypothetical to
create a material risk of harm sufficient to meet the
concreteness requirement. See Kamal, 918 F.3d at 116-17. The
report was not disclosed to anyone else and Plaintiff has not
alleged any additional concrete non-speculative steps that could
likely have led to identity theft. The Court recognizes that in
Kamal the defendant only printed part of the credit card number
while here, Defendant printed Plaintiff’s full social security
number. However, the Court does not find this dispositive since,
under these circumstances, there is still not a sufficiently
material risk of harm.
                                9
complaint must be dismissed for failure to statue a claim upon

which relief can be granted.

IV.   CONCLUSION

           In light of Plaintiff’s lack of standing, the Court

lacks subject matter jurisdiction and the case will be

dismissed. The complaint is also dismissed because it fails to

adequately state a cause of action.

           An appropriate order follows.




                                10
